ALLOWANCE
Claims 1-11 are allowed. Claims 1, 8, 9 and 10 are the Independent claims.
This application claims foreign priority to Application No. 2020-180718 (JP), filed on 10/28/2020 & 2019-217424(JP) filed on 11/29/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is an examiner’s statement of reasons for allowance: The claims describe storing setting information which includes procedure information for searching response information for a scenario which performs a dialog for input information. The response is associated with the scenario information that performs the dialog. Input information is retrieved and used to search for a response and corresponding response message. An access target is provided to obtain input from the user. A Scenario information is selected from a plurality of scenario information has depicted in Fig. 14 of the drawings along with procedure and response information for the selected scenario according to setting information for the access target. The searching/response is further refined based on the procedure and selected response information. The setting information is further used to activate a chatbot service that processes received input information at the access target. The disclosed features are an improvement over traditional chatbot services by allowing it to receive information across pages via accessed targets while allowing refined searches along with settings and presentation of scenarios for selection.
The prior art of Brown (U.S. 6,356,908) discloses obtaining an access target that retrieves and processes the input information comprising the query and consists of the search engine web site defined by the URL in this case of AltaVista engine (see fig. 12). Brown fails to teach selecting scenario information form a plurality of scenarios of a dialog in a chatbot session that is used to further refine the search along with setting information.
The prior art of Sze (NPL) discloses application of chatbot services in different domains to act has a search engine. Further teaching setting information associated with a webpage which is an associated chatbot operating within a domain to receive input information (see pg. 3). Nowhere does Sze teach or suggest selecting scenario information form a plurality of scenarios of a dialog in a chatbot session that is used to further refine the search along with setting information.
None of the cited references teach or suggest these features. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
References Cited
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sawano et al. (U.S. Pub 2018/0330252) discloses “Interaction Scenario Display Control Method And Information Processing Apparatus”
Narujawa et al. (U.S. Pub 2021/0073475) discloses “Recording Medium, Conversation Control Method, And Information Processing Apparatus”
Kimura et al. (U.S. Pub 2021/0165787) discloses “Information Processing Device, Information Processing System, Method Of Processing Information, And Non-transitory Recording Medium”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-F 10:30am-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
6/17/2022